United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7053                                                September Term, 2020
                                                                      1:20-cv-01155-UNA
                                                       Filed On: December 3, 2020
Brud Rudolph Rossman, Esquire,

              Appellant

       v.

Elizabeth Wingo, Judge, D.C. Superior Court
D.C. Courthouse, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Walker, Circuit Judges; Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order, filed May 27, 2020,
be affirmed. The district court correctly concluded that it lacks subject matter
jurisdiction over appellant’s complaint. See Gray v. Poole, 275 F.3d 1113, 1119 (D.C.
Cir. 2002) (“The Rooker-Feldman doctrine prevents lower federal courts from hearing
cases that amount to the functional equivalent of an appeal from a state court.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk